Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Mark Bandy, Reg. No. 35,788, on 1/6/22.
The application has been amended as follows: 
In the Claims:  
26. (Amended) The toilet auger of claim [24 wherein the coupling assembly further includes: a secondary biasing member disposed between the torsion lock body and the torsion lock sleeve.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the subject matter as claimed, particularly 1) a toilet auger comprising a coupling assembly including a torsion lock body defining a proximal end, a distal end, an interior passage extending between the proximal and distal ends, and a locking groove region, the locking groove region including a circumferentially extending portion and an axially extending portion, and 2) a toilet auger comprising a torque transmission shaft at least partially disposed in the hollow interior of the drain cleaning cable, wherein the torque transmission shaft is slidably disposed within the hollow interior of the drain cleaning cable and can be axially moved relative to the drain cleaning cable.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weilun Lo whose telephone number is (571)272-4847. The examiner can normally be reached M-F: 9am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEILUN LO/Primary Examiner, Art Unit 3723